Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 Christie Zimmerman Kissinger, Appellant                  Appeal from the 336th District Court of
                                                          Fannin County, Texas (Tr. Ct. No. CR-15-
 No. 06-16-00190-CR            v.                         25667). Memorandum Opinion delivered by
                                                          Justice Moseley, Chief Justice Morriss and
 The State of Texas, Appellee                             Justice Burgess participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Christie Zimmerman Kissinger, pay all costs of this
appeal.




                                                         RENDERED SEPTEMBER 29, 2017
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk